Jones, Chief Judge,
dissenting:
In the circumstances as disclosed by the pleadings and in the light of conditions that were known to prevail I would overrule the motion to dismiss.
Not only did wartime conditions prevail, but for nearly four years the entire territory where these transactions occurred was occupied by an alien enemy. The plaintiff was the owner of numerous oil installations throughout the Philippine Islands. It was manifestly impossible to ascertain the facts in detail during that period.
The information upon which a petition could be based, even if not destroyed by the enemy, was removed from plaintiff’s use as effectively as if it had been destroyed. It is a source of pride to Americans that the courts of our country make every reasonable effort to protect the rights of litigants.
Statutes of limitation are intended to bring disputes to an issue while information, records and living witnesses are available. But here the shoe is on the other foot. Every reason upon which statutes of limitation are based is on the other side and calls for a suspension of the statutes during a period when there was a blackout of information and facts. Hanger v. Abbott, 6 Wall. 532; Braun v. Sauerwein, 10 Wall. 218; Osbourne v. United States, 164 F. (2d) 767, 769.
It is true that the six years statute of limitation is jurisdictional, but the same reasoning applies to its suspension as to the right to recover in ordinary cases.
I would overrule the motion without prejudice and allow the facts to be presented. If these show a lack of diligence on the part of plaintiff, appropriate action can then be taken. But to grant the motion on the cold lettering of the law without knowing what the justifying facts may be is too much *144like making plaintiff responsible for conditions brought about by a conflict that was not of its choosing, and'penalizing it for a failure to secure facts during a period when they were unavailable.